UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 07/31 Date of reporting period: 10/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund October 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 99.9% Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 99.9% U.S. Treasury Inflation Protected Securities, Bonds 2.38 1/15/25 11,786,967 a,b 13,966,271 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/18 13,320,692 a 13,452,247 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/19 8,515,737 a 8,654,169 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 13,225,996 a 13,482,329 U.S. Treasury Inflation Protected Securities, Notes 1.25 7/15/20 9,746,065 a 10,410,835 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 7,016,861 a 7,161,380 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 475,532 a 499,141 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/22 9,646,248 a 9,844,382 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/22 2,822,554 a 2,889,296 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/23 8,034,411 a 8,156,904 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/23 7,653,307 a 7,918,724 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/24 13,150,355 a 13,751,208 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/24 8,860,085 a 8,958,671 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 1,650,366 a 1,695,139 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 9,806,774 a 10,242,596 Total Bonds and Notes (cost $128,889,403) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $148,992) 148,992 c Total Investments (cost $129,038,395) % Cash and Receivables (Net) % Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At October 31, 2016, the value of the fund’s securities on loan was $12,293,346 and the value of the collateral held by the fund was $12,577,152, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 99.9 Money Market Investment .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund October 31, 2016 (Unaudited) The following is a summary of the inputs used as of October 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 148,992 - - U.S. Treasury - 131,083,292 - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At October 31, 2016, accumulated net unrealized appreciation on investments was $2,193,889, consisting of $2,367,007 gross unrealized appreciation and $173,118 gross unrealized depreciation. At October 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund October 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 102.1% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables - 2.7% AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 2,973,261 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,197,213 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,290,590 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,259,854 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 463,319 463,821 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,830,573 3,848,756 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,953,944 Asset-Backed Ctfs./Home Equity Loans - .0% Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 196,117 b Commercial Mortgage Pass-Through Ctfs. - 1.4% Commercial Mortgage Trust, Ser. 2015-DC1, Cl. A5 3.35 2/10/48 2,570,000 2,694,831 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. A1A2 3.09 3/5/37 865,000 c 884,754 Motel 6 Trust, Ser. 2015-MTL6, Cl. A2A2 2.61 2/5/30 6,500,000 c 6,524,869 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,801,740 1,908,485 Consumer Discretionary - 2.5% 21st Century Fox America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,699,806 21st Century Fox America, Gtd. Notes 4.00 10/1/23 500,000 544,799 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 c 4,375,498 Sky, Gtd. Notes 3.75 9/16/24 4,960,000 c 5,110,596 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 497,432 Time Warner, Gtd. Debs. 5.35 12/15/43 5,790,000 6,574,360 Consumer Staples - 2.0% Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 1,800,000 2,069,926 Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 2,355,000 2,523,279 Newell Brands, Sr. Unscd. Notes 4.20 4/1/26 1,480,000 1,600,994 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Staples - 2.0% (continued) Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 1,795,000 c 1,969,521 Reynolds American, Gtd. Notes 4.85 9/15/23 4,595,000 5,193,995 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 3,325,000 c 3,492,464 Energy - 2.4% Ecopetrol, Sr. Unscd. Notes 4.13 1/16/25 2,045,000 1,952,975 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 1,855,000 1,947,409 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,551,460 Kinder Morgan, Gtd. Notes 7.75 1/15/32 7,710,000 9,456,801 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 1,980,000 2,074,143 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 990,317 Financials - 11.1% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 4,050,000 c 4,115,359 AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 c 1,554,530 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 2,060,000 2,108,775 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 4,590,000 5,094,551 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 2,120,000 2,269,528 Bank of America, Sr. Unscd. Notes 3.50 4/19/26 6,285,000 6,459,792 Bank of America, Sub. Notes 5.70 5/2/17 785,000 802,098 Barclays, Sr. Unscd. Notes 4.38 1/12/26 2,100,000 2,165,165 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 2,810,000 3,088,864 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 2,300,000 d 2,315,796 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 7,081,952 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 1,400,000 c 1,379,000 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.68 3/12/19 8,215,000 b 8,222,435 Goldman Sachs Group, Sr. Unscd. Notes 1.92 11/15/18 5,710,000 b 5,759,123 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 390,000 398,351 Goldman Sachs Group, Sr. Unscd. Notes 2.43 11/29/23 5,300,000 b 5,383,926 JPMorgan Chase & Co., Sr. Unscd. Bonds 6.00 1/15/18 2,055,000 2,163,905 Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 11.1% (continued) JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,605,000 1,754,154 JPMorgan Chase & Co., Sub. Notes 4.25 10/1/27 2,360,000 2,516,765 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 3,300,000 3,404,438 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 3,801,219 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 1,215,000 1,380,811 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 105,430 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 c 5,476,835 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 b 3,705,325 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 2,285,000 2,400,315 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 2,100,000 c 2,096,111 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 200,000 c 199,720 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 3,470,000 3,694,349 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 1,935,000 b,c 1,953,866 Foreign/Governmental - 3.8% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,825,000 c 3,195,216 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 2,456,100,000 e 24,636,540 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 1,350,000 1,350,000 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 2,655,000 2,817,619 Health Care - 2.7% AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 1,535,000 1,572,994 Celgene, Sr. Unscd. Notes 3.55 8/15/22 2,395,000 2,525,063 Gilead Sciences, Sr. Unscd. Notes 3.65 3/1/26 820,000 860,911 Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 1,180,000 1,278,646 Medtronic, Gtd. Notes 4.63 3/15/45 2,815,000 3,197,792 Mylan, Gtd. Notes 3.15 6/15/21 2,440,000 c 2,483,893 Perrigo Finance Unlimited, Gtd. Notes 4.38 3/15/26 3,190,000 3,354,901 Shire Acquisitions Investments Ireland, Gtd. Notes 2.88 9/23/23 2,285,000 2,251,778 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 570,000 555,872 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 2.7% (continued) UnitedHealth Group, Sr. Unscd. Notes 4.75 7/15/45 1,735,000 2,009,406 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 2,400,000 2,447,016 Industrials - 1.3% ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 c 3,131,671 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 500,000 c 532,006 General Electric, Sr. Unscd. Notes 1.39 1/14/19 5,045,000 b 5,082,979 Waste Management, Gtd. Notes 6.10 3/15/18 1,700,000 1,808,992 Information Technology - .9% Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 2,055,000 c 2,243,217 Hewlett Packard Enterprise, Sr. Unscd. Notes 4.65 10/15/22 2,615,000 b,c 2,820,845 Oracle, Sr. Unscd. Notes 2.65 7/15/26 2,150,000 2,127,006 Materials - 1.0% Glencore Funding, Gtd. Notes 4.63 4/29/24 2,460,000 c 2,508,413 LYB International Finance, Gtd. Notes 4.00 7/15/23 1,855,000 1,989,445 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 3,370,000 d 3,463,565 Municipal Bonds - 1.9% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,464,579 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 4,640,000 5,024,470 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 5,013,891 Real Estate - 1.1% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,515,000 1,572,806 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,532,139 Omega Healthcare Investors, Gtd. Notes 5.25 1/15/26 1,975,000 2,092,829 Simon Property Group, Sr. Unscd. Notes 3.50 9/1/25 2,040,000 2,163,624 Residential Mortgage Pass-Through Ctfs. - .0% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 52,105 52,673 Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) a Value ($) Residential Mortgage Pass-Through Ctfs. - .0% (continued) Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 354 b,c 343 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 50,147 49,851 Telecommunications - 1.2% AT&T, Sr. Unscd. Notes 1.74 11/27/18 4,410,000 b 4,454,387 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 2,794,833 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 2,345,000 2,682,127 U.S. Government Agencies - .0% Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 10,059 U.S. Government Agencies/Mortgage-Backed - 30.4% Federal Home Loan Mortgage Corp.: 4.00% 11,890,000 f,g 12,720,442 3.50%, 8/1/30-8/1/46 30,599,015 g 32,373,760 4.00%, 11/1/43 15,147,095 g 16,355,394 5.00%, 10/1/18-9/1/40 318,652 g 353,814 5.50%, 11/1/22-5/1/40 319,426 g 349,020 6.00%, 7/1/17-6/1/22 166,270 g 180,952 6.50%, 9/1/29-3/1/32 3,028 g 3,506 7.00%, 11/1/31 71,916 g 80,687 7.50%, 12/1/25-1/1/31 5,012 g 5,282 8.00%, 10/1/19-1/1/28 3,165 g 3,826 8.50%, 7/1/30 371 g 457 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 19,461 g 20,677 Federal National Mortgage Association: 3.00% 1,675,000 f,g 1,724,727 3.50% 1,135,000 f,g 1,195,918 3.00%, 10/1/30-11/1/46 61,933,744 g 64,398,396 3.50%, 1/1/31-7/1/46 88,579,048 g 93,615,829 4.00%, 12/1/43 2,348,169 g 2,540,969 5.00%, 5/1/18-7/1/40 760,171 g 828,983 5.50%, 8/1/22-7/1/40 3,896,536 g 4,431,383 6.00%, 1/1/19-1/1/38 301,383 g 336,403 6.50%, 3/1/26-10/1/32 31,029 g 35,698 7.00%, 2/1/29-6/1/32 18,509 g 20,788 7.50%, 11/1/27-3/1/31 3,752 g 4,042 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Agencies/Mortgage-Backed - 30.4% (continued) 8.00%, 12/1/25 4,988 g 5,443 Pass-Through Ctfs., REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 2,661 g 2,734 Government National Mortgage Association I: 5.50%, 4/15/33 670,534 774,223 6.50%, 4/15/28-7/15/32 11,359 13,068 7.00%, 4/15/28-9/15/31 3,049 3,557 7.50%, 12/15/26-11/15/30 980 995 8.00%, 5/15/26-10/15/30 8,640 8,949 8.50%, 4/15/25 1,852 2,058 9.00%, 10/15/27 6,624 6,715 9.50%, 11/15/17-2/15/25 1,558 1,576 Government National Mortgage Association II: 3.00%, 10/20/45-11/20/45 20,916,436 21,820,524 6.50%, 2/20/31-7/20/31 45,726 53,794 7.00%, 11/20/29 161 185 U.S. Government Securities - 34.2% U.S. Treasury Bonds 2.50 2/15/46 50,955,000 50,077,198 U.S. Treasury Bonds 2.25 8/15/46 815,000 758,746 U.S. Treasury Floating Rate Notes 0.53 4/30/18 23,120,000 b 23,149,594 U.S. Treasury Inflation Protected Securities, Bonds 1.38 2/15/44 4,557,338 h 5,296,242 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 12,692,338 h 12,953,749 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 3,248,652 h 3,393,025 U.S. Treasury Notes 0.75 2/15/19 21,485,000 d 21,408,213 U.S. Treasury Notes 0.88 6/15/19 11,805,000 d 11,780,103 U.S. Treasury Notes 0.75 7/15/19 45,825,000 d 45,565,447 U.S. Treasury Notes 1.13 6/30/21 73,115,000 72,519,478 U.S. Treasury Notes 1.13 7/31/21 3,565,000 3,533,806 U.S. Treasury Notes 1.13 9/30/21 55,000 54,491 U.S. Treasury Notes 1.63 5/15/26 20,605,000 20,251,253 U.S. Treasury Notes 1.50 8/15/26 16,015,000 d 15,545,184 Utilities - 1.5% Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 473,000 481,076 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 62,474 Consolidated Edison Company of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 677,325 Dominion Resources, Sr. Unscd. Notes 3.90 10/1/25 1,750,000 1,869,894 Enel, Jr. Sub. Bonds 8.75 9/24/73 1,415,000 b,c 1,654,843 Coupon Maturity Principal Bonds and Notes - 102.1% (continued) Rate (%) Date Amount ($) a Value ($) Utilities - 1.5% (continued) Enel Finance International, Gtd. Notes 6.00 10/7/39 805,000 c 963,081 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,407,764 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 386,732 Kentucky Utilities, First Mortgage Bonds 4.38 10/1/45 1,210,000 1,332,580 Louisville Gas & Electric, First Mortgage Bonds 4.38 10/1/45 1,410,000 1,563,130 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 548,951 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 766,695 Total Bonds and Notes (cost $839,854,784) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Put Options - .0% Swedish Krona Cross Currency, January 2017 @ SEK 9.70 (cost $7,288) EUR 1,160,000 Short-Term Investments - .0% U. S. Treasury Bills (cost $473,862) 0.49 4/27/17 475,000 i Other Investment - 2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $17,297,016) 17,297,016 j Investment of Cash Collateral for Securities Loaned - .4% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $3,605,900) 3,605,900 j Total Investments (cost $861,238,850) % Liabilities, Less Cash and Receivables %) ) Net Assets % EUR—Euro GO—General Obligation REMIC—Real Estate Mortgage Investment Conduit a Principal amount stated in U.S. Dollars unless otherwise noted. JPY—Japanese Yen b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2016, these securities were valued at $58,666,651 or 7.01% of net assets. STATEMENT OF INVESTMENTS (Unaudited) (continued) d Security, or portion thereof, on loan. At October 31, 2016, the value of the fund’s securities on loan was $85,488,584 and the value of the collateral held by the fund was $88,706,687, consisting of cash collateral of $3,605,900 and U.S. Government & Agency securities valued at $85,100,787. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Purchased on a forward commitment basis. g The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open financial futures contracts. j Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 64.6 Corporate Bonds 27.7 Foreign/Governmental 3.8 Asset-Backed 2.7 Short-Term/Money Market Investments 2.5 Municipal Bonds 1.9 Commercial Mortgage-Backed 1.4 Options Purchased .0 Residential Mortgage-Backed .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund October 31, 2016 (Unaudited) The following is a summary of the inputs used as of October 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 23,189,488 - Commercial Mortgage-Backed - 12,012,939 - Corporate Bonds † - 230,731,964 - Foreign Government - 31,999,375 - Municipal Bonds † - 15,502,940 - Mutual Funds 20,902,916 - - Residential Mortgage-Backed - 102,867 - U.S. Government Agencies/Mortgage-Backed - 254,285,020 - U.S. Treasury - 286,760,390 - Other Financial Instruments: Financial Futures †† 64,842 - - Forward Foreign Currency Exchange Contracts †† - 319,351 - Options Purchased - 6,504 - Liabilities($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (510,512 ) - ) Options Written - (60,010 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Intermediate Term Income Fund October 31, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Short Japanese 10 Year Bond 20 (28,932,965) December 2016 64,842 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Intermediate Term Income Fund October 31, 2016 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Call Options: Mexican New Peso, December 2016 @ MXN 20 1,300,000 (14,769 ) Mexican New Peso, December 2016 @ MXN 22 1,290,000 (4,169 ) South African Rand, December 2016 @ ZAR 16 1,300,000 (788 ) South Korean Won, January 2017 @ KRW 1,175 1,285,000 (15,477 ) Swedish Krona Cross Currency, January 2017 @ SEK 10.05 EUR 1,160,000 (10,443 ) Turkish Lira, January 2017 @ TRY 3.25 1,285,000 (13,510 ) Put Options: New Zealand Dollar Cross Currency, December 2016 @ NZD 1.01 AUD 1,725,000 (207 ) Norwegian Krone Cross Currency, December 2016 @ NOK 8.9 EUR 145,000 (647 ) Total Options Written (premiums received $95,027) ) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar EUR—Euro NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of NOTES securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. To-Be-Announced (“TBA”) Securities: The fund transacted in TBA securities that involved buying or selling mortgage-backed securities on a forward commitment basis. A TBA transaction typically does not designate the actual security to be delivered and only includes an approximate principal amount; however, delivered securities must meet specified terms defined by industry guidelines, including issuer, rate and current principal amount outstanding on underling mortgage pools. TBA securities subject to a forward commitment to sell at period end are included at the end of the fund’s Statement of Investments under the caption “TBA Sale Commitments.” The proceeds and value of these commitments are reflected in the fund’s Statement of Assets and Liabilities as Receivable for TBA sale commitments and TBA sale commitments, at value, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at October 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal NOTES counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date NOTES the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at October 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Australian Dollar, Expiring 11/30/2016 3,530,000 2,698,173 2,683,186 (14,987 ) Indonesian Rupiah, Expiring 1/13/2017 35,437,180,000 2,678,953 2,685,042 6,089 Goldman Sachs International Colombian Peso, Expiring 1/13/2017 11,362,524,925 3,821,905 3,737,738 (84,167 ) Russian Ruble, Expiring 1/13/2017 254,470,000 4,018,350 3,935,766 (82,584 ) JP Morgan Chase Bank Brazilian Real, Expiring 12/2/2016 4,690,000 1,418,719 1,454,724 36,005 Indian Rupee, Expiring 1/13/2017 86,720,000 1,280,567 1,284,180 3,613 Polish Zloty, Expiring 1/13/2017 10,180,000 2,561,941 2,591,207 29,266 Turkish Lira, Expiring 1/13/2017 5,895,000 1,883,266 1,874,773 (8,493 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) UBS Norwegian Krone, Expiring 11/30/2016 31,765,000 3,852,953 3,844,701 (8,252 ) Swedish Krona, Expiring 11/30/2016 32,620,000 3,660,254 3,616,384 (43,870 ) Sales: Bank of America Singapore Dollar, Expiring 11/30/2016 1,850,000 1,328,717 1,330,045 (1,328 ) South African Rand, Expiring 1/13/2017 56,360,000 3,990,795 4,116,380 (125,585 ) Thai Baht, Expiring 1/13/2017 133,450,000 3,810,679 3,809,075 1,604 Barclays Bank Philippine Peso, Expiring 1/13/2017 125,300,000 2,581,908 2,585,291 (3,383 ) South Korean Won, Expiring 1/13/2017 1,289,480,000 1,137,007 1,126,652 10,355 Citigroup Euro, Expiring 11/30/2016 5,815,000 6,364,948 6,391,093 (26,145 ) South Korean Won, Expiring 1/13/2017 1,579,001,000 1,387,243 1,379,615 7,628 HSBC New Zealand Dollar, Expiring 11/30/2016 3,585,000 2,555,880 2,560,477 (4,597 ) JP Morgan Chase Bank Chilean Peso, Expiring 1/13/2017 443,650,000 665,312 675,437 (10,125 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Hong Kong Dollar, Expiring 1/19/2017 20,750,000 2,639,785 2,677,108 (37,323 ) Hungarian Forint, Expiring 1/13/2017 359,670,000 1,268,543 1,280,499 (11,956 ) Japanese Yen, Expiring 11/30/2016 2,569,850,000 24,753,867 24,529,076 224,791 Taiwan Dollar, Expiring 1/13/2017 201,940,000 6,362,921 6,410,638 (47,717 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At October 31, 2016, accumulated net unrealized appreciation on investments was $14,290,570 consisting of $18,287,385 gross unrealized appreciation and $3,996,815 gross unrealized depreciation. At October 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund October 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.4% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables - 2.8% Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 441,400 Countrywide Asset-Backed Certificates, Ser. 2004-6, Cl. 2A5 1.31 11/25/34 914,070 b 894,297 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 799,571 c 801,108 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 120,290 120,420 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 726,654 730,103 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,475,227 SMART Trust, Ser. 2013-2US, Cl. A4A 1.18 2/14/19 842,774 840,372 Commercial Mortgage Pass-Through Ctfs. - 1.0% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T26, Cl. A4 5.47 1/12/45 490,976 b 494,137 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.90 12/10/49 825,000 b 836,213 Commercial Mortgage Trust, Ser. 2015-DC1, Cl. A5 3.35 2/10/48 580,000 608,172 Consumer Discretionary - 3.5% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 1,115,000 1,152,557 Comcast, Gtd. Notes 5.70 7/1/19 650,000 721,958 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 1,170,000 c 1,245,580 Sky, Gtd. Notes 2.63 9/16/19 1,220,000 c 1,237,498 Time Warner, Gtd. Notes 2.10 6/1/19 900,000 907,447 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 530,000 c 529,018 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 765,000 768,901 Consumer Staples - 3.9% Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 935,000 959,134 CVS Health, Sr. Unscd. Notes 2.25 12/5/18 1,520,000 1,541,715 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 575,000 592,152 Newell Brands, Sr. Unscd. Notes 3.15 4/1/21 500,000 521,235 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Staples - 3.9% (continued) Pernod Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 c 651,856 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 380,000 c 416,946 Reynolds American, Gtd. Notes 8.13 6/23/19 800,000 930,841 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 c 1,732,264 Energy - 1.2% ConocoPhillips, Gtd. Notes 4.20 3/15/21 575,000 d 623,637 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 775,000 809,483 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 245,364 Kinder Morgan Energy Partners, Gtd. Notes 5.95 2/15/18 596,000 626,809 Financials - 10.4% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 340,000 c 342,791 ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 c 772,265 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 455,000 465,773 American International Group, Sr. Unscd. Notes 6.40 12/15/20 425,000 495,358 Bank of America, Sr. Unscd. Bonds 2.63 4/19/21 960,000 972,662 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 153,428 Bank of America, Sr. Unscd. Notes 1.92 1/15/19 1,335,000 b 1,344,645 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 1,045,000 1,062,924 Barclays, Sr. Unscd. Notes 4.38 1/12/26 480,000 494,895 Capital One, Sr. Unscd. Notes 1.50 3/22/18 1,280,000 1,278,889 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,000,000 1,006,317 Citizens Financial Group, Sr. Unscd. Notes 2.38 7/28/21 975,000 d 977,211 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 465,000 468,194 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 636,269 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.68 3/12/19 1,975,000 b 1,976,787 Goldman Sachs Group, Sr. Unscd. Notes 2.38 1/22/18 625,000 630,950 Goldman Sachs Group, Sr. Unscd. Notes 1.92 11/15/18 1,295,000 b 1,306,141 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 725,000 739,360 Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 10.4% (continued) Goldman Sachs Group, Sr. Unscd. Notes 2.43 11/29/23 795,000 b 807,589 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 725,000 d 746,841 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 570,000 574,352 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 600,000 608,536 Synchrony Financial, Sr. Unscd. Notes 3.00 8/15/19 565,000 577,759 Wells Fargo & Company, Sr. Unscd Notes 2.60 7/22/20 860,000 876,968 Foreign/Governmental - 2.0% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 645,000 c 729,527 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 243,700,000 e 2,444,495 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 545,000 578,381 Health Care - 3.8% Celgene, Sr. Unscd. Notes 2.13 8/15/18 600,000 605,957 Gilead Sciences, Sr. Unscd. Notes 2.55 9/1/20 1,085,000 1,114,436 Medtronic, Gtd. Notes 2.50 3/15/20 1,190,000 1,222,101 Mylan, Gtd. Notes 3.15 6/15/21 490,000 c 498,815 Shire Acquisitions Investments, Gtd. Notes 2.40 9/23/21 1,150,000 1,142,839 Teva Pharmaceuticals, Gtd. Notes 2.20 7/21/21 750,000 742,518 Zimmer Biomet Holdings, Sr. Unscd. Notes 2.70 4/1/20 1,660,000 1,689,384 Industrials - .9% General Electric, Sr. Unscd. Notes 1.39 1/14/19 1,195,000 b 1,203,996 Waste Management, Gtd. Notes 6.10 3/15/18 365,000 388,401 Information Technology - .3% Hewlett Packard Enterprise, Sr. Unscd. Notes 4.65 10/15/22 595,000 b,c Materials - .2% Equate Petrochemical, Gtd. Notes 3.00 3/3/22 350,000 c Municipal Bonds - .6% New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 1,055,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) a Value ($) Real Estate - 1.1% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 378,927 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 673,282 Simon Property Group, Sr. Unscd. Notes 2.50 9/1/20 485,000 497,447 Welltower, Sr. Unscd. Notes 2.25 3/15/18 490,000 494,483 Residential Mortgage Pass-Through Ctfs. - .6% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 51,678 52,242 Impac Secured Assets Trust, Ser. 2006-2, Cl. 2A1 0.88 8/25/36 1,077,600 b 1,061,656 Telecommunications - .6% AT&T, Sr. Unscd. Notes 1.74 11/27/18 545,000 b 550,485 AT&T, Sr. Unscd. Notes 3.88 8/15/21 525,000 557,267 U.S. Government Agencies/Mortgage-Backed - 5.8% Federal National Mortgage Association: 0.88%, 8/28/17 5,100,000 f 5,111,021 2.50%, 11/1/31 2,745,000 f 2,828,208 Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 41,882 f 42,628 3.50%, 7/1/46 2,693,013 f 2,832,994 Government National Mortgage Association II: 7.00%, 12/20/30-4/20/31 5,836 7,096 7.50%, 11/20/29-12/20/30 5,870 7,253 U.S. Government Securities - 59.2% U.S. Treasury Floating Rate Notes 0.51 10/31/17 1,000,000 b 1,001,525 U.S. Treasury Floating Rate Notes 0.61 1/31/18 21,695,000 b 21,749,281 U.S. Treasury Floating Rate Notes 0.53 4/30/18 21,780,000 b 21,807,878 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 2,972,385 g 3,033,604 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 1,733,290 g 1,810,319 U.S. Treasury Notes 1.00 5/31/18 1,500,000 1,504,454 U.S. Treasury Notes 0.63 6/30/18 7,740,000 d 7,715,511 U.S. Treasury Notes 0.75 2/15/19 11,075,000 d 11,035,418 U.S. Treasury Notes 0.75 7/15/19 25,550,000 d 25,405,285 U.S. Treasury Notes 1.38 8/31/20 5,300,000 5,338,717 U.S. Treasury Notes 1.13 6/30/21 7,580,000 7,518,261 U.S. Treasury Notes 1.13 7/31/21 5,000 4,956 U.S. Treasury Notes 2.38 8/15/24 2,450,000 2,573,313 Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) a Value ($) Utilities - .5% Enel, Jr. Sub. Bonds 8.75 9/24/73 300,000 b,c 350,850 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 537,003 Total Bonds and Notes (cost $183,710,621) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Put Options - .0% Swedish Krona, January 2017 @ SEK 9.70 (cost $817) EUR 130,000 Yield at Date of Maturity Principal Short-Term Investments - .2% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $259,374) 0.49 4/27/17 260,000 h Other Investment - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,816,771) 2,816,771 i Investment of Cash Collateral for Securities Loaned - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,932,650) 1,932,650 i Total Investments (cost $188,720,233) % Liabilities, Less Cash and Receivables %) ) Net Assets % EUR—Euro a Principal amount stated in U.S. Dollars unless otherwise noted. JPY—Japanese Yen b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2016, these securities were valued at $10,295,105 or 5.51% of net assets. d Security, or portion thereof, on loan. At October 31, 2016, the value of the fund’s securities on loan was $46,032,836 and the value of the collateral held by the fund was $47,076,044, consisting of cash collateral of $1,932,650 and U.S. Government & Agency securities valued at $45,143,394. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 65.0 Corporate Bonds 26.4 Asset-Backed 2.8 Short-Term/Money Market Investments 2.7 Foreign/Governmental 2.0 Commercial Mortgage-Backed 1.0 Municipal Bonds .6 Residential Mortgage-Backed .6 Options Purchased .0 † Based on net assets. See notes to financial statements STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund October 31, 2016 (Unaudited) The following is a summary of the inputs used as of October 31, 2016 in valuing the fund’s investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 5,302,927 - Commercial Mortgage-Backed - 1,938,522 - Corporate Bonds † - 49,166,077 - Foreign Government - 3,752,403 - Municipal Bonds † - 1,142,417 - Mutual Funds 4,749,421 - - Residential Mortgage-Backed - 1,113,898 - U.S. Government Agencies/Mortgage-Backed - 10,829,200 - U.S. Treasury - 110,757,899 - Other Financial Instruments: Financial Futures †† 98,812 - - Forward Foreign Currency Exchange Contracts †† - 32,360 - Options Purchased - 729 - Liabilities($) Other Financial Instruments: Financial Futures †† (86,120 ) - - ) Forward Foreign Currency Exchange Contracts †† - (56,693 ) - ) Options Written - (10,964 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Short Term Income Fund October 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Financial Futures Long U.S. Treasury 2 Year Notes 57 12,434,016 December 2016 (7,217 ) U.S. Treasury 5 Year Notes 174 21,018,656 December 2016 (78,903 ) Financial Futures Short Japanese 10 Year Bond 2 (2,893,297) December 2016 6,484 U.S. Treasury 10 Year Notes 68 (8,814,500) December 2016 92,328 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Short Term Income Fund October 31, 2016 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Call Options: Mexican Peso, December 2016 @ MXN 20 190,000 (2,159 ) Mexican Peso, December 2016 @ MXN 22 190,000 (614 ) South African Rand, December 2016 @ ZAR 16 190,000 (115 ) South Korean Won, January 2017 @ KRW 1,175 190,000 (2,288 ) Swedish Krona, January 2017 @ SEK 10.05 EUR 130,000 (1,170 ) Turkish Lira, January 2017 @ TRY 3.25 190,000 (1,998 ) Put Options: New Zealand Dollar, December 2016 @ NZD 1.01 AUD 255,000 (31 ) Norwegian Krone, December 2016 @ NOK 8.9 EUR 580,000 (2,589 ) Total Options Written (premiums received $15,261) ) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar EUR—Euro NOTES The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the Service) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of NOTES securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at October 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. NOTES As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Australian Dollar, Expiring 11/30/2016 400,000 305,742 304,044 (1,698 ) Indonesian Rupiah, Expiring 1/13/2017 4,008,770,000 303,052 303,741 689 Goldman Sachs International Colombian Peso, Expiring 1/13/2017 1,258,850,000 423,428 414,103 (9,325 ) Russian Ruble, Expiring 1/13/2017 27,590,000 435,675 426,721 (8,954 ) JP Morgan Chase Bank Brazilian Real, Expiring 12/2/2016 455,000 137,637 141,130 3,493 Indian Rupee, Expiring 1/13/2017 9,540,000 140,874 141,271 397 Polish Zloty, Expiring 1/13/2017 1,145,000 288,155 291,447 3,292 Turkish Lira, Expiring 1/13/2017 650,000 207,654 206,718 (936 ) UBS Norwegian Krone, Expiring 11/30/2016 3,875,000 470,021 469,014 (1,007 ) Swedish Krona, Expiring 11/30/2016 3,690,000 414,051 409,088 (4,963 ) Sales: Bank of America Singapore Dollar, Expiring 11/30/2016 210,000 150,827 150,978 (151 ) South African Rand, Expiring 1/13/2017 6,185,000 437,953 451,735 (13,782 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Bank of America (continued) Thai Baht, Expiring 1/13/2017 14,880,000 424,900 424,721 179 Barclays Bank Philippine Peso, Expiring 1/13/2017 13,780,000 283,948 284,320 (372 ) South Korean Won, Expiring 1/13/2017 142,310,000 125,483 124,340 1,143 Citigroup Euro, Expiring 11/30/2016 655,000 716,946 719,891 (2,945 ) South Korean Won, Expiring 1/13/2017 178,350,000 156,691 155,829 862 HSBC New Zealand Dollar, Expiring 11/30/2016 405,000 288,740 289,259 (519 ) JP Morgan Chase Bank Chilean Peso, Expiring 1/13/2017 49,770,000 74,637 75,773 (1,136 ) Hong Kong Dollar, Expiring 1/19/2017 2,370,000 301,508 305,771 (4,263 ) Hungarian Forint, Expiring 1/13/2017 41,210,000 145,346 146,716 (1,370 ) Japanese Yen, Expiring 11/30/2016 254,990,000 2,456,170 2,433,865 22,305 Taiwan Dollar, Expiring 1/13/2017 22,310,000 702,965 708,237 (5,272 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) NOTES At October 31, 2016, accumulated net unrealized appreciation on investments was $37,558, consisting of $942,641 gross unrealized appreciation and $905,083 gross unrealized depreciation. At October 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J.
